DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues:
However, Yamamura merely shows that an application ID (applicationldentifier) for specifying the application, a control code ( control Code) for controlling an application state, location information (location) for indicating a storage position (storage place) of an application, etc. are described as a text representation (paragraph [0123]) and does not teach that the second application information table includes a permission bitmap.

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position.  Para 0088 of Applicant’s PGPUB states, “In the service usage permission information, a permission bitmap (permission) is further stored.  the permission bitmap is binary data of service usage permission information”.  Para 0076 states “The service usage permission information contains a permission specifying unit (scope) showing a range in which a usage permission is applied.”  Para 0162 states, “It should be noted that the service usage permission information in the usage permission information descriptor 21 described in the XML-AIT is held as a permission bitmap (binary data)”.
Regarding Yamamura, Para 0123 states: 
The AIT for use in the broadcasting/communication cooperation system is based on the AIT specified in ARIB-J.  In the AIT, there are a binary representation for transmission in a table of service information (SI) and a text representation (AIT file) according to an extensible markup language (XML) format. In FIG. 6, an example of the text representation is illustrated. In the AIT, an application ID (applicationIdentifier) for specifying the application, a control code (controlCode) for controlling an application state, location information (location) for indicating a storage position (storage place) of an application, etc. are described.  (emphasis added).
This paragraph is directed towards the teaching of two representations for the information included in the AIT: binary representation and text representation.  These two representations are for use when sending AIT in broadcasting/communication systems. The items listed, such as application ID, control code, location information, etc., are all interpreted to be different types of service information, for which the paragraph teaches has binary representation.  The purpose of representations for transmissions is further evidenced by the section of Yamamura titled “2.2.1 Application Start Information (AIT)” from 0120-0123, wherein 0120 teaches this section is directed towards the “Details of a method of sending the AIT in each service.” Therefore, examiner maintains Yamamura’s feature of a binary representation for transmission in the service information included in the AIT would teach applicant’s feature of application information table including a permission bitmap, wherein the permission bitmap is binary data of service usage information.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (WO 2012157738, Matsumara et al. ("Matsumara" US 20140150015 will be used as translation), and further in view of  Lee et al. (“Lee” US 8898704), Fujii et al. (WO 2012161125, Yamamura et al. (“Yamamura” US 20140344846) will be used as translation).

Regarding claim 1, Matsumara teaches an information processing system, comprising: 
a receiver configured to receive a broadcast over a broadcast network: [Matsumara – Fig. 1: suggests receiver 4 in communication with broadcasting station 1 through broadcast antenna 2]
a communication interface configured to communicate via a communication network: and [Matsumara – Para 0093, Fig. 3: teaches the communication unit 14 is a communication interface for transmitting and receiving data with the service server 3 through the communication network N.]
control circuitry [i.e. computer system] configured to [Para 0169-0171: teaches implemented by recording a program for implementing the functions of the receiver in a computer-readable recording medium, and by reading and executing the program recorded in the recording medium with a computer system]: 
acquire a first application information table and an application via the communication network, the first application information table storing at least first usage permission information [i.e. individual management information] indicating a first Usage permission range [i.e. life cycle control information] of a broadcast resource [i.e. program content] that is provided over the broadcast network and usable by the application; [Matsumara – Para 0097, 0093, 0094, 0100, Fig. 3: teaches The communication AIT acquisition unit 16 acquires the AIT that is output from the second separation unit 15 which is received from the communication unit 14 through the communication network N, wherein the second separation unit 15 outputs the application as well. Para 0101, 0111, 0062 Fig. 4: teaches an AIT includes a single or plurality of items of individual management information respectively corresponding to a single or plurality of applications, wherein the individual management information corresponds to an application in conjunction with the program content, wherein the individual management information includes life cycle control information for controlling the life cycle of an application] 
activate the application and control operation of the application based on the first application information table; [Matsumara – Para 0100, 0085, fig. 3: teaches the application control unit 19 acquires an application based on an AIT or an execution instruction from the user through the remote controller R, and controls execution of the acquired application] 
after the application is activated and during execution of the application, acquire a second application information table [i.e. new/updated AIT] via the broadcast network, the second application information table storing at least second usage permission information [i.e. new/updated individual management information] indicating a second usage permission range [i.e. new/updated life cycle control info] of the broadcast resource that is provided over the broadcast network and usable by the application; and [Matsumara – Para 0125: teaches The application execution control unit 192 monitors the AIT storage unit 25, and in a case in which an AIT describing the individual management information corresponding to the running application is newly stored into the AIT storage unit 25, the application execution control unit 192 controls the running application based on the life cycle control information included in the individual management information.]
control a usage range of the broadcast resource during the execution of the application based on the second usage permission range [Matsumara – Para 0062, 0100: teaches individual management information corresponds to managing an application, wherein the individual management information includes: an application ID for identifying an application; life cycle control information for controlling the life cycle of an application; and location information for indicating location of an application]
Matsumara teaches a second usage permission range, but does not explicitly teach when the second usage permission range is determined to be different from the first usage permission range.
wherein the second application information table includes a permission bitmap.

However, Lee teaches when the second usage permission range is determined to be different from the first usage permission range.  [Lee – C11, L20 – C12, L10, Fig. 11: teaches a determination of whether AIT information exists in the data signal of the broadcasting signal (s103).  If AIT exists, parse the AIT and determine the kind of service of data (s104) and obtain information on whether data broadcasting is updated (s105).  S106 determines whether the updated data broadcasting is different from the existing information, and if yes, store the corresponding channel information, information on kind of service, and information on whether data broadcasting is updated (s108)] 
Matsumara and Lee are analogous in the art because they are from the same field of broadcasting signal [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumara’s usage range controlling in view of Lee to updated AIT determination for the reasons of improving the accuracy of controlling the application according to the updated AIT when the updated AIT is determined to be different.
Matsumara and Lee do not explicitly teach wherein the second application information table includes a permission bitmap.

However, Yamamura teaches wherein the second application information table includes a permission bitmap. [Yamamura - Para 0123, 418: discloses in the AIT, there are a binary representation for transmission in a table of service information (SI) and a text representation ( AIT file) according to an extensible markup language (XML) format, wherein the service information is used for policy level matching determination]
Matsumara, Lee, and Yamamura are analogous in the art because they are from the same field of broadcast reception [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumara and Lee in view of Yamamura to AIT permissions for the reasons of improving accessibility by clarifying availability of access to a broadcast resource.

Regarding claim 3, Matsumara, Lee, and Yamamura teaches the information processing system according to claim 1, wherein the application is not provided by a broadcaster of the broadcast.  [Matsumara – Para 0082, Fig. 3: teaches the service server 3 stores applications, and when the service server 3 receives an acquisition request for an application from the receiver 4, the service server 3 transmits the application to the receiver 4 through communication unit 14]

Regarding claim 5, Matsumara, Lee, and Yamamura teaches the information processing system according to claim 1, wherein the control circuitry is configured to control the usage range of the broadcast resource based on the first application information table during the execution of the application.  [Matsumara – Para 0062, 0100: teaches individual management information corresponds to managing an application, wherein the individual management information includes: an application ID for identifying an application; life cycle control information for controlling the life cycle of an application; and location information for indicating location of an application]

Regarding Method claims 7, 9, and 11, claim(s) 7, 9, and 11 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 1, 3, and 5. 
Therefore, claim(s) 7, 9, and 11 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 3, and 5.

Regarding Computer Readable Medium claim 13, 15, and 17, claim(s) 13, 15, and 17 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 1, 3, and 5. 
Therefore, claim(s) 13, 5, and 17 is/are subject to rejections under the same rationale as applied hereinabove for claims 1, 3, and 5.
[Examiner notes: Matsumara – Para 0169: teaches the present invention may be implemented by recording a program for implementing the functions of the receiver in a computer-readable recording medium, and by reading and executing the program recorded in the recording medium with a computer system.]

Regarding claim 19, Matsumara, Lee, and Yamamura teaches the information processing system according to claim 1, wherein the control circuitry is configured to:
determine whether the second usage permission range indicated by the second usage permission information in the second application information table is different from the first usage permission range indicated by the first usage permission information in the first application information table. [Lee  – C11, L20 – C12, L10, Fig. 11: teaches a determination of whether AIT information exists in the data signal of the broadcasting signal (s103).  If AIT exists, parse the AIT and determine the kind of service of data (s104) and obtain information on whether data broadcasting is updated (s105).  S106 determines whether the updated data broadcasting is different from the existing information, and if yes, store the corresponding channel information, information on kind of service, and information on whether data broadcasting is updated (s108)]

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumara, Lee, and Yamamura as applied to claim 1 above, and further in view of Baba et al. (WO 2012157741, Mitsuya et al. ("Mitsuya" US 20140304732) will be used as translation).

Regarding claim 20, Matsumara, Lee, and Yamamura do not explicitly teach claim 20.  However, Mitsuya teaches the information processing system according to claim 1, wherein 
the second application information table specifies the second usage permission range as one of all broadcasters, an affiliation of station, a broadcaster, a channel, a program, or a series, and [Mitsuya – Para 0101: teaches the readout unit 106 reads out an AIT integrating with a program content from the storage 105 based on information (such as program ID) indicating the program content and contained in control information]
the second application information table further specifies a corresponding one of an affiliation identifier, a broadcaster identifier, a channel identifier, a program identifier, and a series identifier in a case that the second usage permission range is one of the affiliation of station, the broadcaster, the channel, the program, and the series. [Mitsuya – Para 0101: teaches the readout unit 106 reads out an AIT integrating with a program content from the storage 105 based on information (such as program ID) indicating the program content and contained in control information]
Matsumara, Lee, Yamamura, and Mitsuya are analogous in the art because they are from the same field of receiving application information for content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumara, Lee, and Yamamura’s AIT in view of Mitsuya to program information for the reasons of improving application execution by specifying how the application is controlled based on the program ID.

Regarding Method claims 21, claim(s) 21 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 20. 
Therefore, claim(s) 21 is/are subject to rejections under the same rationale as applied hereinabove for claim 20.

Regarding Computer Readable Medium claim 22, claim(s) 22 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 20. 
Therefore, claim(s) 22 is/are subject to rejections under the same rationale as applied hereinabove for claims 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426